Title: To Benjamin Franklin from Jean de Neufville & fils, 13 July 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honour’d Sir!
Amsterdam the 13th July 1780.
Though with some reluctance we take the Liberty to trouble your Excellency again, she will excuse us we hope as saving the reputation and the Credit of the United States is our only motive.

Our Laws do not admitt any bills to be only enregistrated when not Accepted they are generally protested, and So they must. We thought however upon previous consultation and the extraordinary situation of the Cause of Mr Laurens absence that most of the bearers would be satisfied that we should give an attestation when each bill had been presented, on the hint Your Excy were pleased to give us about it, and we tried it severall times since agreable to the inclosed modell; butt farr from being satisfied therewith they send all a Notary to have the bills protested in due form today again a house doing bussiness even for the Convenience pretended to do the Same and Send the protest to Londn. so no choice being left, we have again Accepted.
About Mr Laurens being retired early from Charlestown Congress we were informed received proper intelligence, butt none as farr as we know about her departure. So methodes absolutely must be found in Europe, if we intend to show regard for the honour of the United States. It is miraculous mostly that by so many Vessells as already arrived there hath been no greater quantity remitted, as which we could resolve to stop a vessell which gott a quantity on board Distroy’d her papers and the other which brings the duplicates was not yett heard of. Every day however we tremble now to see this or any other Vessells from the Continent or our own Colonies Arrive with a larger quantity; and we think your Excellency can find no fault nor shall we to be blamed before Congress, if we do not go any further now by want of any Certainty of rembursements. We thought however, we should again propose to your Excellency wether for a remitted summ of one or two hundred thousand Gilders we might not draw in the manner formerly proposed. This might perhaps go a great Lenght and we have some hopes that the Hone. john jay at Madrid if it laid in his power would also lend us assistance if such a way could be agreed upon. If this should still apear not practicable to your Excellency then we fell on the idea of trying a Loan. We have gott the honour to represent verbally and by letters that something might be expected in that way. We should not have mentiond this if the Cause had not been so urgent, and perhaps your Excellency will have other measures to prescribe which would answer the Same purpose which we confess not to know, for Your Excellency had already mentiond that she had given up all idea of making loans in Holland, and by what hath happend before this prudence was not butt ruled by experience.
We may say however that the American spirit here hath been encouraged severall times since by some favourable events and that with some private Persons we should from time to time have made up Some money which now could have been of Service. Since the capture of Charlestown there should be certainly not many in favour of this entreprise, butt those expectations are momentaneall, and every opportunity may be adopted. We never could yett engage positively for any Summ at once we can do it best again in this moment, nor can we try any thing butt upon a proper power. All other ways for Securing the money for the payment of those bills should they be closed. We flatter our selfs however that we could herewith prevent the worse. It should at least not faile by want of endeavour nor should we entrusted there with expose the Credit of Congress to new risqs. To assure your Excellency that we rather should leave everything undone then to make that suffer again we can not express equally to our feelings; and here of persuaded by our selfs we have made a generall plan fr. Such a power. We take the liberty to inclose it. We will only mention that though it extends to two million we think we must make the first triale for much less. This must be foreseen with prudence and we engage to give the most exact Account of our proceedings; the terms your Excy formerly fixed us were 10 p Ct. viz 1 p Ct. Annum. We found those rather low then, and so they Should be still may they be exceeded we wish to know to facilitate the dispatch of any Summ of consequence, if not we will try what may be done, for farr from viewing to gain by it only, this our proposall only tends to cover the bills which provisionally might suffer.
Hath all our endeavours since we enter’d into so large a Scale of bussiness as to view at the Independence of America and a conection between both countries been extended to promote this. We should be sorry to fall short in it at any instance, may your Excellency be assured thearoff [?] as of the most perfect and extended Regard, with which we have the honour to be always Honourd Sir Your Excellencys most devoted and most Obedient humble Servants
John DE Neufville & SON
